Citation Nr: 1516150	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1973 and from January 1980 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans (VA) Regional Office (RO) in Louisville, Kentucky, which confirmed and continued a 20 percent disability rating for the Veteran's service-connected diabetes mellitus.  

In April 2010, a decision review officer assigned an increased rating of 40 percent to this disability.  However, the issue remained on appeal as the increase did not represent a full grant of the benefits sought.  AB v Brown, 6 Vet App 35 (1993).  

This matter was previously before the Board in October 2013, when it was remanded for further development.  

The Veteran appeared at a hearing before the undersigned in February 2015.  A transcript of the hearing is of record.  

During the hearing, the Veteran and his representative stated the Veteran is seeking a 60 percent rating for diabetes mellitus, in conjunction with a grant of entitlement to TDIU.  The Veteran can choose to limit his appeal to less than the maximum rating.  AB v. Brown, 6 Vet. App. at 39.  Thus, this decision constitutes a full grant of benefits sought on appeal.




FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires insulin, restricted diet, and regulation of activities and resulted in a hypoglycemic reaction that required hospitalization within the last year, in addition to other complications.  

2.  The Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  


CONCLUSION OF LAW

1.  The criteria for a 60 percent disability rating for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  

The Veteran seeks a 60 percent rating for diabetes mellitus, which is currently rated as 40 percent disabling under 38 C.F.R. § 4.119, DC 7913.  A 60 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  The criteria for rating diabetes are conjunctive, that is, each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The record clearly establishes the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities, as evidenced by the 40 percent rating that has been in effect for several years.  There is also evidence the Veteran experienced a hypoglycemic reaction that required hospitalization within the last year.  VA treatment records show the Veteran visited the emergency room in December 2014 after his blood glucose levels dropped to 35 mg/dl.  The Veteran also has several additional complications related to diabetes, including glaucoma, retinopathy, neuropathy, and coronary artery disease.  However, the Veteran's diabetes does not warrant a 100 percent rating as the conjunctive requirement of "episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider" has not been met.  See 38 C.F.R. § 4.119, DC 7913; see also Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Thus, a 60 percent rating for diabetes mellitus is warranted, which constitutes a full grant of the benefit sought.  

The Board will not assign an effective date for the 60 percent rating for diabetes, so that the Agency of Original Jurisdiction (AOJ) can assign the effective date in the first instance and afford the Veteran due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).


Entitlement to TDIU

The foregoing grant of a 60 percent rating for diabetes mellitus results in a combined 100 percent rating.  VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty includes adjudicating a TDIU claim despite the existence of schedular total rating.  See, e.g., Bradley v. Peake, 22 Vet. App. 280 (2008).  Furthermore, the effective dates for entitlements granted by this decision may affect the Veteran's award.  Accordingly, the Board will proceed with the adjudication of the TDIU claim on appeal.

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran has individual service-connected disabilities rated at 60 percent with a combined rating of 70 percent or more; therefore, he meets the schedular percentage thresholds for TDIU.  See id.  There is also evidence that his service-connected disabilities prevent him from engaging in substantially gainful employment.  In January 2015, a VA physician, K.D., M.D., wrote the Veteran's service-connected disabilities "would make it difficult for him to have certain types of employment and possibly any employment at all."  

The Social Security Administration (SSA) also granted the Veteran disability benefits, effective May 11, 2009, after an administrative law judge with that agency determined coronary artery disease, diabetes and orthopedic disabilities rendered him unable to perform any past relevant work.  The Veteran is service connected for coronary artery disease, diabetes mellitus and cervical and lumbar spine disabilities.  While not dispositive on the issue of TDIU, the SSA grant constitutes highly probative evidence regarding the claim as it is based primarily on the Veteran's service-connected disabilities.   See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Thus, the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment; therefore, entitlement to TDIU is warranted.  

As noted above, the Board will not assign an effective date for TDIU, so that the AOJ can assign the effective date in the first instance and afford the Veteran due process.  See Disabled Am. Veterans, 327 F.3d at 1347.


ORDER

Entitlement to a 60 percent rating for diabetes mellitus is granted.

Entitlement to TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


